DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The amendment filed February 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figures 5A-12E.  The applicant’s amendment to the drawings introducing variations of fixing means that satisfy the previous office action’s objection to the drawings as not showing the claimed features introduce new matter as the newly added Figures (except for those depicted in new Figs. 4A-4D) depict structural arrangements that are not previously described in the specification or claims as originally filed.  The original patent application recited “clips, undercut, and a latch,” but does not provide any of the structures depicted in added drawing Figs. 5A-12E.
	Contrary to the above objections to Figs. 5A-12E, the additional alternative configurations/arrangements shown in Figs. 4A-4D all show variations to the already depicted fixing means 14 of Figs. 1-3, while now showing the alternative configurations described in at least the originally filed claims and Figs. 4A-4D do not appear to add new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (9,896,024) in view of Rodriguez Barros et al. (WO 2005/044625, see applicant provided copy).
Regarding claims 1 and 7-9, Smith discloses a mounting assembly for an exterior attachment device of a motor vehicle, comprising: 
collectively read upon means for fixing) of the exterior attachment device in operative connection with at least one complementary fixing means (opening 8 is complementary in shape to the ring portions 2, 3 of the fixing means 2-4) of the receiving or holding means, 
wherein at least one of the at least one fixing means of the exterior attachment device or the complementary fixing means of the receiving or holding means is configured to be in operative connection (e.g., coupled together) so that after initial fixation, the exterior attachment device (1) cannot be released from the complementary fixing means (8) without destroying the at least one fixing means (see e.g., bottom of Col. 4, top of Col. 5),
at least one of the at least one fixing means (2-4; e.g., the fingers 4 of the collective rings 2, 3, and fingers 4 that together provide the at least one fixing means) of the exterior attachment device or the complementary fixing means of the receiving or holding means comprises at least one of a clip, an undercut and a latch (e.g., the elastically deforming fingers 4 of fixing means 2-4 read upon a reasonably broad interpretation of at least the terms “clip” and “latch”),
the at least one fixing means bend and springs back in the operative connection with the at least one complementary fixing means after fixation (see Fig. 6 and Col., 4, lines 14-23);
the at least one fixing means of the exterior attachment device has at least one predetermined breaking point (e.g., the flange or mounting ring 2 portion of the collective rings 2, 3, and fingers 4 that form the at least one fixing means is recited as the point where the collective fixing means breaks; see Col. 5, lines 1-3), and
Id.).
	Smith does not explicitly recite that the vehicle-mounted mounting assembly is on an exterior rearview device.
	Rodriguez Barros teaches a mounting assembly (6) for an exterior attachment device (light) that is on an exterior rearview device (rear view mirror, see Fig. 1).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the device of Smith to mount the assembly on a vehicle’s rear view mirror as taught by Rodriguez Barros to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding lights to a mirror to aid in illumination for vehicle entry/exit) to known devices (e.g., rearview mirror assemblies) ready for improvement to yield predictable results (e.g., a rear view mirror having additional lighting which is protected against theft).
Regarding claims 4 and 6, Smith further discloses that the exterior attachment device comprises at least one electrical connection (10), the electrical connection configured to be in electrical operative connection during fixing of the exterior attachment device with the a complementary electrical connection element of the receiving or holding means (e.g., the interior of the vehicle’s aperture; see Col. 4, lines 39-42). 
Regarding claim 5, as shown in Figs. 9 and 10 of Smith, the inwardly inclined surfaces of the prongs of electrical connector 10 result in a self-locating and/or self-centering arrangement with a complementary vehicle socket/plug (implicit) during assembly.

Response to Arguments
Applicant's arguments filed February 15, 2021 with respect to the 103 rejections of the claims have been fully considered but they are not persuasive. 
Particularly, the applicant argues that the ring 2 of Smith is not a clip/undercut/latch and does not have a predetermined breaking point and therefore this feature is not disclosed or suggested by the prior art.  This argument is not persuasive as the applicant is interpreting the ring 2 as requiring a breaking point (and must have the clip/undercut/latch feature), but the §103 rejection of the claims characterized the Smith device’s ring 2, ring 3, and the fingers 4 as collectively reading upon the claimed fixing means of the exterior attachment device and that the ring portion 2 of the collective fixing means (2-4) is the predetermined point of the fixing means (2-4) that breaks when the connection is released via tampering.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618